DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021 and 3/2/2021 waere filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 7 make it unable to determiner what surfaces are which.  Unable to determine each surface the mathematical and surface limitation cannot determined.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 reiterates the three lens groups as does claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, 13, and 15 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Sato et. al. (US 2018/0024315).

Regarding claim 1 Sato teaches (fig. 22) an optical system comprising: 
a first lens unit (G1) having a positive refractive power (Table 107; f 1= 245.1); 
a second lens unit (G2) having a positive refractive power and disposed at the image side of the first lens unit (Table 107; f2 = 93.8); 
and a third lens unit (G3) having a positive refractive power and disposed closest to the image side (table 7; f3 = 1783.6), 
an interval between each adjacent ones of the lens units being changed during focusing (table 107; d6, d14), 
where the first lens unit is arranged not to move during focusing (see fig. 22),
the second lens unit is arranged to move to the object side along an optical axis during focusing from infinity to a close distance ( para. 0311),
the second lens unit comprises, in order from the object side to the image side,
 a positive lens (L21), a negative lens (L22), and an aperture stop (S), 
and the third lens unit comprises a positive lens and a negative lens (para. 0312).

Regarding claim 2 Sato teaches (fig. 22) an optical system, where the following conditional expression is satisfied:
                        
                            2.0
                            <
                            f
                            1
                            /
                            f
                            <
                            1
                            0.0
                        
                     (from table 7; 2.38)
where f represents a focal length of the optical system and f1 represents a focal length of the first lens unit.

Regarding claim 3 Sato teaches (fig. 22) an optical system, where the following conditional expression is satisfied:
                        
                            0.8
                            <
                            
                                
                                    f
                                    2
                                
                                
                                    f
                                
                            
                            <
                            1.1
                        
                    ; (from table 7; 0.91)
wherein f represents a focal length of the optical system and f2 represents a focal length of the second lens unit.

Regarding claim 5 Sato teaches (fig. 22) an optical system, where the second lens unit comprises an aspherical lens including a lens surface having an aspherical surface shape (L21), 
and the following conditional expression is satisfied: 
                        
                            
                                
                                    N
                                
                                
                                    a
                                    s
                                    p
                                
                            
                            >
                            1.70
                        
                     (table 7; L21 has n=1.59)
where                         
                            
                                
                                    N
                                
                                
                                    a
                                    s
                                    p
                                
                            
                        
                      represents a refractive index of a material of the aspherical lens at a d-line.

Regarding claim 9 Sato teaches (fig. 22) an optical system, where the first lens unit consists of, in order from the object side to the image side, a positive lens, a positive lens, and a negative lens (Para. 0310).

Regarding claim 13 Sato teaches (fig. 22) an optical system, where the optical system consists of, in order from the object side to the image side, the first lens unit, the second lens unit, and the third lens unit (para. 0309).

Regarding claim 15 Sato teaches (fig. 22) an optical system an image pickup apparatus comprising:
an optical system; 
and an image pickup element that receives light of an image formed by the optical system, 
where the optical system comprises: 
a first lens unit (G1) having a positive refractive power (Table 107; f 1= 245.1); 
a second lens unit (G2) having a positive refractive power and disposed at the image side of the first lens unit (Table 107; f2 = 93.8);
and a third lens unit (G3) having a positive refractive power and disposed closest to the image side (table 107; d6, d14
an interval between each adjacent ones of the lens units being changed during focusing (table 107; d6, d14),
the first lens unit is arranged not to move during focusing (see fig.22),
the second lens unit is arranged to move to the object side along an optical axis during focusing from infinity to a close distance (Para. 0311)),
the second lens unit comprises, in order from the object side to the image side, a positive lens (L21), a negative lens (L22), and an aperture stop (S), 
and the third lens unit comprises a positive lens (L31) and a negative lens (L31) (Para. 0312).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The follow prior art show similar systems:
Shibata (US 2009/0244724 A1)
Ono (US 2014/0334020 A1)
Machida (US 2017/0184828 A1)
Iwamoto (US 2017/0199356 A1)
Yamada et. al. (U 2020/0278518 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872